As filed with the Securities and Exchange Commission on October 17, 2011. 1933 Act Registration No. 1940 Act Registration No. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. [] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [] CURIAN VARIABLE SERIES TRUST (Exact Name of Registrant as Specified in Charter) 7601 Technology Way, Denver, Colorado 80237 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: 7601 Technology Way, Denver, Colorado 80237 (Mailing Address) with a copy to: Susan S. Rhee, Esq. K&L Gates LLP Curian Variable Series Trust 70 West Madison Street Vice President, Chief Legal Officer & Secretary Suite 3100 1 Corporate Way Chicago, Illinois60602-4207 Lansing, Michigan 48951 Attn: Alan Goldberg (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of this Registration Statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. Part C. Information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of this Registration Statement.
